DETAILED ACTION

Election/Restrictions
Claims 1-5 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2020.
Applicant's election with traverse of claims 6-13 in the reply filed on December 21, 2020 is acknowledged.  The traversal is on the ground(s) that search of Group II Species (a) would reveal references relevant to the claims of Group I, should any such references exist. Therefore, Applicant submits that no excess burden comes from search and examination of all pending claims.  
This is not found persuasive because the determination of serious burden is left to the examiner. In this case, as explained in the restriction/election requirement mailed on October 30, 2020, each group has distinct invention. Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2008-277673).
In regards to claim 6, Takashi teaches a CVD apparatus (1) comprising:
a reaction vessel (2, chamber) defining a process volume and comprising a quartz window plate (11, quartz element) (fig. 1-5; para. 37, 40, 48);
a susceptor (3, substrate support) is disposed within the reaction vessel (fig. 1; para. 38);
a viewing window portion (10, sensor view pipe) extending between the window plate and a radiation thermometer (12, optical sensor) (fig. 1-5; para. 38-40, 43).
In regards to claim 7, Takashi teaches the reaction vessel comprises multiple opening for viewing window portions (10) (fig. 1, 3).
In regards to claim 8, Takashi teaches the viewing window portion comprises an introduction section (15) which provides a first end coupled to an opening provided by viewing window portion and a second end of the introduction section coupled to a flange (16) (fig. 2, 4, 5-6, 7; para. 46-47).
In regards to claim 9, Takashi teaches the flange comprises a top surface that is at an angle (perpendicular) with respect to an upper surface of the receptor (3) (fig. 1, 3).
In regards to claim 10, Takashi teaches the window plate (11, view port window) which is disposed on the flange, the window plate has spectral ranges which transmits wavelengths for the radiation thermometer (fig. 1-5; para. 47-49).
In regards to claim 12, Takashi teaches the introduction portion comprising an upper section and lower section, the upper section has a first inner diameter and the lower section has a second inner diameter larger than the first inner diameter (fig. 5; para. 66-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claims 6-10 and 12 above, and further in view of Ido (US 2017/0082537).
In regards to claim 11, Takashi has been discussed above, but does not explicitly teach a purge gas tube coupled to the sensor view pipe, wherein the purge gas tube is in fluid communication with an inert gas source.
However, Ido teaches a probe tube (11) mounted onto a flange (13) of a sidewall (22), where probe tube connects to an optical analytical unit (12).  Ido teaches probe tube is connected to a purge unit (18) which supplies a purge gas (inert gas) into the probe tube which prevents exposure of the optical part of the optical analytical unit (fig. 1; para. 36-38, 44).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claims 6-10 and 12 above.
In regards to claim 13, Takashi has been discussed above, but does not explicitly teach the upper section and the lower section are two individual components welded together.
However, it would have been in the obvious to one of ordinary skill in art to provide a weld the upper section and the lower section together to provide an air tight construction because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        02/15/2021